Examiner’s Comments
Applicant’s arguments and amendments with respect to the Specification Objection have been fully considered and are persuasive.  The Objection of the Specification has been withdrawn. 
Applicant’s arguments and amendments with respect to the Prior Art rejections have been fully considered and are persuasive.  The Prior Art rejections have been withdrawn. 
This application is in condition for allowance except for the presence of claims 1-7 directed to a supplemental window apparatus comprising a constraint, non-elected without traverse.  Accordingly, claims 1-7 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan C. Smith on 01 July 2021.
The application has been amended as follows: 
	1-7.	(Cancelled)
	10.	(Currently Amended) The apparatus according to claim 8, wherein a distance between the substantially non porous sheet material and the window pane is between about 0.125 inches and about 0.75 inches.
a distance between the substantially non porous sheet material and the window pane is between about 0.125 inches and about 0.75 inches.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 8 and its dependents, the Prior Art does not anticipate or make obvious a supplemental window apparatus comprising: a substantially non porous sheet having edges defining a sheet area corresponding to a perimeter area of a window pane of a window; a seal attached along each of the edges of the sheet material; and a first sealing material coupled to a first surface portion of the seal and to the window pane, wherein the seal and the first sealing material define a volume of trapped air, the seal having a second surface portion located proximate the volume of trapped air that does not have the first sealing material located thereon.
Regarding claim 15 and its dependents, the Prior Art does not anticipate or make obvious a supplemental window apparatus comprising: a substantially non porous sheet having edges defining a sheet area corresponding to a perimeter area of a window pane of a window; a seal attached along each of the edges of the sheet material; and a first sealing material coupled to a first surface portion of the seal and to a surface of a sash or frame holding the window pane, wherein the seal defines a volume of trapped air, the seal having a second surface portion located proximate the volume of trapped air that does not have the first sealing material located thereon.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J TRIGGS whose telephone number is (571)270-3657.  The examiner can normally be reached on Mon-Thurs 6am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREW J TRIGGS/
Primary Examiner, Art Unit 3635